                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

JOHN KEITH HEBERT, ET AL.                   CIVIL ACTION NO. 6:21-cv-00545

VERSUS                                      JUDGE SUMMERHAYS

UNITED STATES OF AMERICA,                   MAGISTRATE JUDGE HANNA
ET AL.

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

consideration of objections filed, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff’s

amended complaint is dismissed without prejudice for failure to state a claim on

which relief can be granted, consistent with the report and recommendation.

      Signed at Lafayette, Louisiana, this 24th day of June, 2021.



                                      _____________________________
                                      ROBERT R. SUMMERHAYS
                                      UNITED STATES DISTRICT JUDGE
